Mr. Justice Phillips delivered the opinion of the court: The additional brief filed by appellant objects to the language of the Appellate Court which holds that the sale to Newman & Son by the appellant is not shown to be a sale for cash on delivery, and to its further holding that “there was no notice to the bank that Newman & Son were not the owners of the turkeys, nor was there any circumstance in the transaction between it and Newman & Son to put the bank on inquiry as to their ownership.” In Michigan Central Railroad Co. v. Phillips, 60 Ill. 190, it was said (p. 195): “The property here, where nothing remained to be done to complete the sale, either to identify the property or ascertain the price, was intrusted to the possession of the purchaser, by the consent of the owner, under the' form' of a regular sale and delivery, and in the completion of the same, and by its being thus placed under his control Ames was enabled to obtain credit by pledging it to an innocent party. The sellers did not see fit to exact payment at the time, as they might and should have done where rights of innocent purchasers might intervene, but trusted to the personal security of Ames until the following morning, and .the consequence of this misplaced confidence should be borne by them rather than that the bank should be the sufferer by it.” Where a bona fide purchaser for a valuable consideration, without notice, acquires the possession of property from one who has trusted to the personal security of another, the rule of judicial decision of this State is that such bona fide purchaser is protected, because where one of two innocent persons must suffer from the iraud of a third party, the loss should fall on him who, by his imprudence, enabled such third person to commit the fraud. The statement of facts in the opinion of the Appellate Court and the adjudication of the case by that court are in accordance with this principle, and we concur in that opinion and adopt the same. The judgment of the Appellate Court for the First District is affirmed. Judgment affirmed.